                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


T’MICHAEL JONES                                  :          DOCKET NO. 19-cv-01369
     REG. # 062610-019                                          SECTION P

VERSUS                                           :          JUDGE JAMES D. CAIN, JR.


FEDERAL BUREAU OF PRISONS                        :          MAGISTRATE JUDGE KAY


                                  MEMORANDUM ORDER


       Before the court is a petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241

by pro se petitioner T’Michael Jones on October 16, 2019 [doc. 1] and a Motion for Relief and

Immediate Release from Custody filed on November 18, 2019 [doc. 4]. Jones is an inmate in the

custody of the Bureau of Prisons (“BOP”) and is currently incarcerated at the Federal Correctional

Center at Oakdale, Louisiana (“FCIO”). This matter has been referred to the undersigned for

review, report, and recommendation in accordance with 28 U.S.C. § 636 and the standing orders

of this Court.

                                                I.
                                         BACKGROUND

       Jones is currently serving a sentenced imposed on September 30, 2011, by the United States

District Court for the Northern District of Georgia, Atlanta Division, in docket numbers 1:11-CR-

00218-TWT-03 and 1:11-CR-0439. Doc. 1, p. 1, ¶ 4. He contends that in November 2015, he

was informed by his Unit Team at FPC-Atlanta that he received a 27-month reduction in his

sentence pursuant to Amendment 782, but three years later, he was informed that they “made a

mistake.” Doc. 1, p. 7.



                                               -1-
                                               II.
                                         LAW & ANALYSIS

   A. Screening of Habeas Corpus Petitions

       A district court may apply any or all of the rules governing habeas petitions filed under 28

U.S.C. § 2254 to those filed under § 2241. See Rule 1(b), Rules Governing § 2254 Cases in the

United States District Courts. Rule 4 of the Rules Governing § 2254 Cases authorizes preliminary

review of such petitions, and states that they must be summarily dismissed “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief.” Id. at Rule

4. To avoid summary dismissal under Rule 4, the petition must contain factual allegations pointing

to a “real possibility of constitutional error.” Id. at Rule 4, advisory committee note (quoting Aubut

v. Maine, 431 F.2d 688, 689 (1st Cir. 1970)). Accordingly, we review the pleadings and exhibits

before us to determine whether any right to relief is indicated, or whether the petition must be

dismissed.

   B. Application

       A § 2241 petition on behalf of a sentenced prisoner “attacks the manner in which a sentence

is carried out or the prison authorities’ determination of its duration.” Pack v. Yusuff, 218 F.3d 448,

451 (5th Cir. 2000). In order to prevail, a § 2241 petitioner must show that he is “in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

       An initial issue that must be addressed is whether petitioner is required to exhaust

administrative remedies. Generally, a federal prisoner must exhaust his administrative remedies

before seeking habeas relief in federal court under 28 U.S.C. § 2241. Skinner v. Wiley, 355 F.3d

1293, 1295 (11th Cir. 2004), cert. denied, 124 S. Ct. 2112 (2004); Fuller v. Rich, 11 F.3d 61, 62


                                                  -2-
(5th Cir. 1994); see also Rourke v. Thompson, 11 F.3d 47, 49 (5th Cir. 1993). Exceptions to the

exhaustion requirement apply only in "extraordinary circumstances" and the petitioner bears the

burden of demonstrating the futility of administrative review. Fuller, 11 F.3d at 62; Gardner v.

School Bd. Caddo Parrish, 958 F.2d 108, 112 (5th Cir. 1992).

       The BOP, which administers the prison in which petitioner is incarcerated, has a four-step

process for resolving complaints by prisoners. Initially, a prisoner must attempt to informally

resolve the complaint with staff. 28 C.F.R. § 542.13(a). If informal attempts are unsuccessful, the

prisoner must submit a Request for Administrative Remedy to the Warden. 28 C.F.R. § 542.14. If

the prisoner is not satisfied with the Warden's response, he may appeal to the Regional Director.

28 C.F.R. 542.15. If still unsatisfied, the prisoner may appeal to the Office of General Counsel.

Id.

       The Attorney General has vested the BOP with authority to determine issues related to the

manner in which sentences are to be carried out, including the calculation of sentence credits. 28

C.F.R. § 0.96. If the BOP miscalculated petitioner's sentence calculation or release date, it has the

authority to correct that error and should be permitted to do so. See Smith v. Thompson, 937 F.2d

217, 219 (5th Cir. 1991) (agency should be given opportunity to correct its own error before

aggrieved party seeks judicial intervention). Further, the fact that petitioner believes his grievances

will be denied does not make the remedy futile. See Adams v. Warden, 2017 U.S. Dist. LEXIS

124404 at *3 (W.D. La. July 5, 2017).

       It appears that Jones has presented his claim to the BOP through a BP-11, an appeal to the

Office of the General Counsel. See Administrative Remedy-Rejection Notice from Central Office,

dated May 17, 2019, doc. 4, att. 1, p. 26. Adjudication of the claim at that level would appear to

satisfy the exhaustion requirement as it is the is the final stage of the BOP’s administrative remedy



                                                  -3-
procedure. 28 C.F.R. § 542.15(a). However, he has not provided the court with a copy of his

BOP-8 or BOP-9, nor with responses to his BOP-8, BOP-9, or BOP-10. Without access to the

previous decisions, the Court cannot determine if the claim was properly exhausted or if it was

denied based on the petitioner’s lack of compliance with some deadline or other procedural basis.

                                               III.
                                            CONCLUSION

        In order for this court to determine whether the petition should survive our initial review,

Jones must amend his complaint within the next 60 days and provide (1) a copy of his BOP-8 and

BOP-9; and (2) the responses to his BP-8, BOP-9 and BOP-10. If the administrative remedy

response indicates that his claim was not properly exhausted, Jones must explain why an exception

to the exhaustion requirement applies to his case or provide documentation showing that the BOP’s

conclusion is incorrect. Otherwise, his suit is subject to dismissal for failure to exhaust.

        Accordingly,

        THE CLERK IS DIRECTED to mail a copy of this order to Jones at his last address on

file.

        IT IS ORDERED that Jones amend his complaint within sixty (60) days of the filing of

this order to cure the deficiencies as outlined above.

        IT IS FURTHER ORDERED that the Motion for Relief and Immediate Release from

Custody [doc. 4] is DENIED, as petitioner is being ordered herein to amend the instant petition to

determine whether he is entitled to the relief sought.

        Failure to comply with this order may result in dismissal of the claims above under Rule 4

of the Rules Governing § 2254 Cases, or under Rule 41(b) of the Federal Rules of Civil Procedure.

See Link v. Wabash R. Co., 82 S. Ct. 1386 (1962).




                                                  -4-
       Jones is further required to notify the court of any change in his address under LR 41.3.

Failure to do so will result in a recommendation that this action be dismissed without prejudice.

       THUS DONE AND SIGNED in Chambers this 12th day of December, 2019.




                                                -5-
